Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8,  and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  CN 02989200A (hereinafter CN’200),  in view of James Sheehy (US 3,565,252) and CA 2597344 and WO 2015/026722 (hereinafter WO’722).  CN’200 discloses and oil /water separation system provided with the elements required for performing the oils separation and incudes the firs separation tank, a pump and a fluid connection or discharge conduit from the first separator, a second separator and alternative third separator, an oil collection tank and a water discharge tank or alternative second treatment unit Figure, 1). The system is also provided with sensors for determining the quality of the oil containing stream, and determining the fluid direction in the system depending on the oil content (element is not numbered).  The discussion of this reference as in the Chinese search report translation (paper of 12/14/2020 in the record) is incorporated herein). This reference differs from the structure claimed in that it uses two distinct valves instead of using a three-way valve in connection with the “fluid connection line, or discharge line (see valves 14 and 15), which direct the oil rich component separated to the oil collecting container (13), and the oil contaminated with water is subjected to a separation by centrifugation, etc. and the water is discharged; retreating a treated stream which do not meet the .  
James Sheehy (US 3,565,252) teaches an oil separation system including a gravity oil separator, including a heater in the tank for heating the mixture of oil and water, pumps for removing the mixture from the tank, a fluid connection (conduit), for directing the removed mixture, depending on its oil composition to a further separator, the fluid connection conduit is provided with a three-way valve (28) for directing the oil rich stream to a separator (29), or alternatively directing the water rich composition to a distinct separator (36), or alternatively eliminating the separator (36)and discharging the water through conduit 37, 39); the system is provided with a control unit controlling the process/system (element 49; see also the entire sole figure, elements 14, 17, 23, 24, 27, 28, 29, 30, 37, 33 (oil collecting tank).  
This two references discussed are not specific as to what method they use to detect the oil/water composition in the separated stream(s).    Reference CA teaches the method using dielectric properties measure or density differences method as claimed, and discussed in the record.  The skilled artisan at the time this invention was made would have been motivate to alternatively select a three-way valve, which performs under a control system and divert the fluid to a different location depending on the oil composition, instead of using two valves, as suggested by James Sheehy.
 WO’722) is further cumulative and discloses a method of purification of oil (hydrocarbon) (Figure elements 12, and 32, 24, 40); comprising  the oil separator (12) associated with a sensor associated with the inlet and the first outlet and the second outlet and a valve associated with the oil outlet and water outlet and a control valve based upon the property so as to reduce residual amount of hydrocarbon in the water (abstract, paragraphs [0005]-[0007], [0018], and sensors (28, (36), paragraphs [0021]-[0023], and control system (46)).  The water treatment system using for processing the oil and water containing feed stream can be part of a system including additional devices and components upstream and downstream of the separation device, such as separation tanks, hydrocyclones/PW separators chemical charge lines to aid in the separation of phases and materials. As disclosed in WO’722 (paragraph [0037]). The separator (12) (Fig. 1)  is disclosed in this reference as a tank in which 
As to claim 6, the structure of the system including the tank, the conduit line directing the fluid to the separator (centrifugal separator), chemical lines, valve, the sensors, the control etc. are covered by the discussion of claim 1 above and is therefore obvious over the combination of references.

As to claims 3 and 8, the valve is controlled to avoid discharging oil with contaminated with water, as the reference discussed above (paragraph [0007], [0023]).  The purpose of measuring the density of the fluid and control the discharge is for separating water with lower oil contamination, and oil with a minimum water contamination; therefore closing the respective oil and/or water discharge to 
As to claim 5 is covered by the discussion of the heating above.
Claim 8 is covered by the discussion of claim 3 above, or dielectric properties measure.
Claims 11-14 are discussed above as covered by the discussion of claim 1 and dependent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/14/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779